Title: Robert Graham to Thomas Jefferson, 2 September 1809
From: Graham, Robert
To: Jefferson, Thomas


          Sir  2d September 1809.
           Your Servant arrived at my house this morning and handed Me your letter of the 25th August.—I send a pair of domesticated wild Geese & would send you two pair but there does not appear to be room enough in the Cart for another pair as he has two Lambs in the Cart and the box for the Geese is not big enough for two pair.
          I hope he will bring the Lambs & Geese safe to you and I am with the greatest respect & esteem
          Sir Yr very hble Servt Rob: Graham
        